Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

2. 	In a phone interview with Troy Lester (Ref. No. 36,200) on 27 May 2021 it was realized that there are formal drawings in this application dated 6 July 2020.  As such the request for formal drawings dated 11 May 2021 is removed. 


Quayle Action

3. 	This application is in condition for allowance except for the following formal matters: 

Specification

a). 	The specification is objected under rule 1.71 of 37 C.F.R. for not being written in an exact and precise way as to enable one skilled in the art to make the same.  Specifically it is uncertain of the following. 

ii). 	The disclosure is objected to because of the following informalities: In paragraph [0008] (lines 20-21) and [0060] the y axis is incorrectly stated as being a horizontal axis.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112


b). 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


c). 	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 1 and 6 are indefinite for the following reasons. 
i). 	In claim 1 lines 14-16 the Examiner does not know what is meant by “a first weighting member and a second weighting member, both being 

ii). 	In claim 1 line 10 the y axis is incorrectly stated as being a horizontal axis.  

iii). 	In claims 1 and 5,   MOI-Y and MOI-Z are not defined.  They could represent anything.  Please define what they represent including the location and direction so the claims are clear.  For example “a moment of inertia about the y-axis at the center of gravity is (MOI-Y)”. 

iv).   In claims 1, 3-4, and 7-8 the letters “CG” are never defined.  They could represent anything.  Please define what CG is.  

v). 	In claim 11 the type of distance is left out.  In paragraph [00132] this is a height.  

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion

4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN LUTHER BLAU whose telephone number is (571)272-4406.  The examiner can normally be reached on Monday thru Friday, 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SLB/ 2 June 2021		/STEPHEN L BLAU/                                                Primary Examiner, Art Unit 3711